Citation Nr: 0813331	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the appellant's claim of entitlement to 
restoration of death benefits as the veteran's surviving 
spouse.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active military duty from February 1941 to 
March 1945.  He married the appellant in May 1980.  He died 
in May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
received sufficient to reopen the appellant's claim of 
entitlement to restoration of death benefits as the veteran's 
surviving spouse.  The appellant disagreed with this decision 
in October 2005.  She perfected a timely appeal in March 
2006.

In June 2004, the Board denied the appellant's claim of 
entitlement to restoration of death benefits as the veteran's 
surviving spouse.  The appellant filed a motion for 
reconsideration of this decision at the Board in October 
2004.  A Board Deputy Vice Chairman denied the appellant's 
motion in February 2005.  The appellant did not appeal the 
June 2004 Board decision further, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  It appears that the RO 
subsequently reopened the appellant's claim of entitlement to 
restoration of death benefits as the veteran's surviving 
spouse and denied this claim on the merits in the May 2006 
Supplemental Statement of the Case.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has adjudicated this claim on a de 
novo basis, this issue is as stated on the title page.  

Regardless of the RO's reopening of the claim for restoration 
of death benefits as the veteran's surviving spouse, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In June 2004, the Board denied the appellant's claim of 
entitlement to restoration of death benefits as the veteran's 
surviving spouse.

3.  In October 2004, a Board Deputy Vice Chairman denied the 
appellant's motion for reconsideration of the Board's June 
2004 decision.

4.  The lay statements submitted in support of the 
appellant's application to reopen her claim of entitlement to 
restoration of death benefits as the veteran's surviving 
spouse are inherently incredible because they directly 
contradict earlier lay statements concerning the appellant's 
relationship with E.F. after her husband's death.

5.  New and material evidence has not been received since 
June 2004 in support of the appellant's claim of entitlement 
to restoration of death benefits as the veteran's surviving 
spouse.


CONCLUSIONS OF LAW

1.  The June 2004 Board decision, which denied the 
appellant's claim of entitlement to restoration of death 
benefits as the veteran's surviving spouse, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105, 20.1000, 
20.1001, 20.1100 (2007).

2.  Evidence received since the June 2004 Board decision is 
not new and material; accordingly, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2004 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the appellant to submit evidence showing that 
she was not in a marital relationship with E.F. after the 
veteran's death and noted other types of evidence the 
appellant could submit in support of her claim.  In addition, 
the appellant was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2004 letter also defined new and material 
evidence, advised the appellant of the reasons for the prior 
denial of the claim of entitlement to restoration of death 
benefits as the veteran's surviving spouse, and noted the 
evidence needed to substantiate the underlying claim.  
Specifically, the veteran was advised that her claim had been 
denied previously because there was evidence that she had 
been in a marital relationship with E.F. for several months 
after the veteran's death; this relationship precluded her 
continued receipt of VA death pension benefits as a surviving 
spouse.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Board has determined in this decision 
that evidence submitted since the last final denial does not 
merit reopening of the claim of entitlement to restoration of 
death benefits as the veteran's surviving spouse, any failure 
to notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2004 letter was issued before the January 
2005 administrative decision which denied the benefits sought 
on appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the claims file; the appellant does not contend 
otherwise.  As will be explained below, however, the newly 
submitted evidence does not change the fact that, after the 
veteran's death, the appellant and E.F. held themselves out 
as husband and wife for a period of 4 months between December 
1992 and May 1993, precluding the appellant's continued 
entitlement to VA death benefits as a surviving spouse; thus, 
this claim is not reopened.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

In June 2004, the Board determined that the appellant was not 
entitled to restoration of death benefits as the veteran's 
surviving spouse.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The appellant filed a motion for reconsideration of the 
Board's June 2004 decision in October 2004.  As noted in the 
Introduction, a Board Deputy Vice Chairman denied 
reconsideration in February 2005.  38 U.S.C.A. §§ 7103, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1000, 20.1001 
(2007).  The appellant did not appeal this decision to the 
United States Court of Appeals for Veterans Claims, and it 
became final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 
2007).   

The claim of entitlement to restoration of death benefits as 
the veteran's surviving spouse may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen her previously denied claim for restoration of death 
benefits as the veteran's surviving spouse in October 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992); compare King v. Brown, 5 Vet. App. 19, 21 (1993) 
(holding that exceptions to the presumption of credibility 
"occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.")

The evidence before VA at the time of the final Board 
decision in June 2004 consisted of multiple affidavits 
concerning the appellant's relationship with E.F. after her 
husband's (the veteran's) death and a VA field investigator's 
report from 1994.  In the June 2004 decision, the Board 
concluded that the appellant and E.F. cohabited together and 
held themselves out to the public to be married to each 
other, creating an inference or presumption that the 
appellant had remarried, between December 1992 and May 1993.  
The Board reviewed all of the evidence then of record, 
including lay statements verifying that the appellant and 
E.F. lived together and held themselves out as husband and 
wife and a VA field investigator's report from 1994 in which 
the appellant provided a sworn statement that she and E.F. 
held themselves out as husband and wife between December 1992 
and May 1993.  The Board also noted that more recent lay 
statements (in which the appellant asserted that she had not 
cohabited with E.F. and had not held herself out as E.F.'s 
wife for several months after her husband's death) 
contradicted the evidence obtained by VA contemporaneous to 
the time that the appellant and E.F. cohabited together and 
held themselves out as husband and wife to the public in 1992 
and 1993; thus, the more recent statements were "patently 
self-serving and lacking in character for truthfulness."  
Because the appellant and E.F. maintained a marital-style 
relationship for several months in 1992 and 1993, the Board 
found that this relationship disqualified the appellant from 
recognition as the veteran's surviving spouse for VA benefits 
purposes.  Thus, the claim was denied.

The newly submitted evidence includes multiple affidavits 
concerning the appellant's relationship with E.F. and several 
legal certificates concerning the appellant's lack of a 
criminal record.

In an October 2004 affidavit attached to the appellant's 
application to reopen her claim for restoration of death 
benefits, A.R., the appellant's sister, acknowledged that she 
had written a letter to VA in April 1993 asserting that the 
appellant was living with E.F. as husband and wife for "more 
or less four months" after the veteran's death.  A.R. 
stated, "I fabricated additional stories against my sister 
and [E.F.] in order to discontinue the benefits that she is 
receiving" from VA.  "I wish to RETRACT the misconduct that 
I committed."  A.R. also stated that her sister and E.F. had 
a "mere sexual relationship but not as husband and wife that 
I had declared."  A.R. stated further that E.F. and his 
3 children were "mere boarders" in her sister's house "for 
more or less four months in 1993."

In another October 2004 affidavit attached to the appellant's 
application to reopen her claim for restoration of death 
benefits, C.P. and L.V. contended that they were sisters to 
both A.R. and the appellant.  These women also contended that 
A.R. "had sown a black motive" to the appellant when she 
reported the appellant to the VA in 1993 and caused the 
appellant's death pension benefits to be discontinued.  

In a May 2005 affidavit, the appellant contended that, in May 
1992, E.F. and his 3 children came to live "as boarders" in 
her house "for more or less for months."  She contended 
that, while E.F. lived in her house, her neighbors suspected 
that she and E.F. were having an illicit relationship.  She 
also contended that she had no "common-law relationship" 
with E.F.  

The appellant also submitted several legal certificates in 
May 2006 in support of her claim.  In a "Certificate of 
Clearance" from the Republic of the Philippines, First 
Judicial Region, Municipal Trial Court, Caba, La Union, 
Philippines, a court clerk certified that, according to court 
records, the appellant had never been charged with nor 
convicted of adultery or any other crime.  In a 
"Certification" from the Republic of the Philippines 
National Prosecution Service, an administrative officer 
certified that the appellant has no pending case, was not 
under investigation, and had not been convicted of any crime.  
A "Police Clearance" from the Republic of the Philippines 
National Police Commission certified that the appellant had 
no criminal record.  The Barangay Captain in the appellant's 
province also certified that the appellant was a law-abiding 
citizen.  Finally, the Regional Trial Court clerk certified 
in a "Court Clearance" that the appellant had no criminal 
record.

In a July 2006 letter, the appellant admitted that she had 
had a "mere sexual relationship" lasting 4 months with E.F. 
and that "there was no truth that the appellant and [E.F.] 
had lived together as husband and wife neither publicly nor 
secretly."

The appellant relies heavily on the newly submitted 
affidavits and her own lay statements as support for her 
argument that her previously denied claim for restoration of 
death benefits should be reopened and, once reopened, her 
death pension benefits should be restored because she is the 
veteran's surviving spouse.  As noted, however, the Board 
concluded in June 2004 that, after the veteran's death, the 
appellant and E.F. had cohabited together and held themselves 
out in public as husband and wife for several months in 1992 
and 1993; this relationship precluded the appellant's 
recognition as the veteran's surviving spouse and 
disqualified her from having her death benefits restored.  
See 38 C.F.R. §§ 3.55(a)(5), (8).  The newly submitted lay 
statements are not duplicative of prior statements concerning 
the appellant's relationship with E.F.  The newly submitted 
affidavits, however, directly contradict the earlier 
affidavits and other evidence concerning the appellant's 
relationship with E.F., including a VA field investigator's 
report in which the appellant herself provided a sworn 
statement that, after the veteran's death, she cohabited with 
E.F. and held herself out as E.F.'s wife between December 
1992 and May 1993.  Indeed, the statements were very similar 
to the statements received during the latter part of the 
previous appeal.  The Board finds that the newly submitted 
affidavits are inherently incredible.  See King, 5 Vet. 
App. at 21.  The newly submitted and inherently incredible 
affidavits submitted by the appellant and others do not raise 
a reasonable possibility of substantiating her claim for 
restoration of death benefits as the veteran's surviving 
spouse.  38 C.F.R. § 3.156(a).

The appellant's sister, A.R., contended in October 2004 that, 
contrary to her original statement in April 1993 that, after 
the veteran's death, the appellant and E.F. had cohabited 
together and held themselves out as husband and wife for 
approximately 4 months, the appellant's relationship with 
E.F. "was just a mere sexual relationship" and was not a 
marital-style relationship.  A.R. also attempted to recant 
her earlier statements regarding the appellant's relationship 
with E.F.  As A.R. herself conceded, her October 2004 
affidavit directly contradicted all of her prior sworn and 
lay statements to VA in which she reported that the appellant 
and E.F. cohabited together and held themselves out as 
husband and wife for several months after the veteran's 
death.  As the RO noted in the December 2005 Statement of the 
Case, A.R.'s newly submitted affidavit also does not alter 
the fact that a husband and wife relationship existed between 
E.F. and the appellant for several months after the veteran's 
death which precluded the appellant from receiving death 
pension benefits.

The appellant's newly submitted lay statements concerning her 
relationship with E.F. also are inconsistent concerning the 
true nature of that relationship; however, as with the other 
newly submitted evidence, the appellant continues to 
acknowledge the existence of a relationship with E.F. for 
several months following the veteran's death.  As the Board 
found in June 2004, the appellant's newly submitted lay 
statements "are patently self-serving and lacking in 
character for truthfulness."  Finally, the certifications 
concerning the appellant's lack of a criminal record are not 
germane to the issue of whether the appellant and E.F. 
cohabited and held themselves out as husband and wife for 
several months following the veteran's death.

In summary, the Board observes that some of this evidence is 
new, in that the evidence that was of record at the time of 
the June 2004 Board decision (lay statements, affidavits, and 
a report of VA field investigation dated in 1994) did not 
contain the new statements that the appellant provided 
concerning her relationship with E.F. after the veteran's 
death.  The appellant has never denied the existence of such 
a relationship following the veteran's death or that it ended 
in May 1993; this relationship operates as a bar to the 
appellant's receipt of VA death pension benefits.  See 
38 C.F.R. §§ 3.55(a)(5), (8).  And, as discussed above, the 
new statements concerning the appellant's relationship with 
E.F. are inherently incredible because they directly 
contradict earlier statements.  Thus, the Board finds that 
the evidence that has been presented or secured since June 
2004 is not new and material and the appellant's application 
to reopen a previously denied claim of entitlement to 
restoration of death benefits as the veteran's surviving 
spouse is denied.


ORDER

As new and material evidence has not been received, the claim 
of entitlement to restoration of death benefits as the 
veteran's surviving spouse is not reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


